Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Responsive to communications of 8/30/2022

Claims pending	1-20 
Claims currently under consideration	1-20


Maintained Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103 as obvious over Grad et al (2003 Molecular Cell 11:1253-63) .
As in claims 1,10,11,12 and 19 Grad et al teach throughout the document and especially table 1, ca. 20 mer miRNA oligonucleotides present in C elegans, which meet all of the structural limitations of the presently claimed composition but not the product-by-process limitations (i.e., that the oligonucleotides are synthesized or are at least partially synthesized on an adsorbed porous reaction layer of an electrode array comprising reagents (a) to (c) set forth in independent claims 1 and 12 as well as further limitations thereof such materials set forth in claims 2-9,13-18,20) thus would either anticipate or render obvious the claimed oligonucleotide.  See MPEP § 2113, “‘[E]ven though product-by-process claims are limited by and defined by a process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  Here, Applicants’ claims are drawn to an oligonucleotide (i.e., a product), but are defined by various method steps that generate the oligonucleotide and, as a result, represent product-by-process claims.  The process limitations do not appear to provide any patentable weight to the claimed invention in accordance with MPEP § 2113 since one of ordinary skill would expect the product to be the same no matter how it was synthesized and/or prepared.

Response to Arguments
Starting at p 9, the remarks accompanying the current response argue independent claims 1 and 12 employing the transition term ‘comprising’ each require all elements set forth as items (a) –(c) of each claim and as such the claimed subject matter constitutes more than just an oligonucleotide
The examiner respectfully disagrees. While the examiner acknowledges that items (a) – (c) limit the electrode array bearing an adsorbed porous reaction layer recited in lines 1-2 of claims 1 and 12, giving the claims the broadest reasonable interpretation, the subject matter claimed is merely an oligonucleotide synthesized on such an electrode array. Items (a) – (c) do not limit the claimed oligonucleotide in any way, but rather the manner in which it is made.
In other words, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an oligonucleotide bound to a porous reaction layer adsorbed on an electrode array) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 

Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a composition of nucleic acid with no differences from micro-RNAs present in C. elegans as evidenced by Grad et al and detailed in the 35 USC 102/103 rejection above.  This judicial exception is not integrated into a practical application because the natural sequences do not differ from that recited in the offending claims; nor do the claims include any additional elements whatsoever.

Response to Arguments
Likewise starting at p 7, the remarks accompanying the current response argue independent claims 1 and 12 employing the transition term ‘comprising’ each require all elements set forth as items (a) –(c) of each claim and as such the claimed subject matter constitutes patent eligible subject matter, items (a) – (c) being significantly more than the judicial exception of a natural product.
The examiner respectfully disagrees. While the examiner acknowledges that items (a) – (c) limit the electrode array bearing an adsorbed porous reaction layer recited in lines 1-2 of claims 1 and 12, giving the claims the broadest reasonable interpretation, the subject matter claimed is merely an oligonucleotide synthesized on such an electrode array. Items (a) – (c) do not limit the claimed oligonucleotide in any way, but rather the manner in which it is made.
Again, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an oligonucleotide bound to a porous reaction layer adsorbed on an electrode array) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1675